Name: Council Regulation (EEC) No 3309/85 of 18 November 1985 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  research and intellectual property
 Date Published: nan

 29 . 11 . 85 Official Journal of the European Communities No L 320 / 9 COUNCIL REGULATION (EEC) No 3309 / 85 of 18 November 1985 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Whereas it is important to draw up a full list of mandatory information and define the conditions under which this information may be used in the description of sparkling wines or aerated sparkling wines ; Having regard to Council Regulation (EEC ) No 337 / 79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC ) No 3307 / 85 ( 2 ), and in particular Article 54 ( 1 ) and Article 64 ( 2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas Article 54 of Regulation ( EEC ) No 337 / 79 makes provision for the adoption of general rules for the description and presentation of products in the wine sector ; whereas Council Regulation (EEC ) No 355 / 79 ( 6 ), as last amended by Regulation (EEC ) No 1898 / 85 ( 7 ), has laid down general rules for the description and presentation of wines and grape musts ; whereas general rules should also be established for the description and presentation of sparkling wines and aerated sparkling wines ; Whereas the purpose of description and presentation should always be to provide potential final consumers and public bodies responsible for organizing and supervising the marketing of the products concerned with sufficiently clear and accurate information to enable them to form an opinion of the products ; whereas rules should therefore be drawn up to ensure that this purpose is served ; Whereas , in the case of descriptive items , a distinction should be made between mandatory information needed to identify a sparkling or aerated sparkling wine and optional information designed mainly to indicate the intrinsic qualities of a product or to distinguish it sufficiently from other products in the same category which compete with it on the market ; Whereas various terms are traditionally used in the Community for the sales description of quality sparkling wines ; whereas , in order to assist final consumers in their choice , it should be provided that the sales description of these products should consist of one of these terms , without the term 'Sekt' being allowed to serve indirectly as a geographical description of a sparkling wine ; Whereas , in order to facilitate the marketing of the said products , it should be left to the parties concerned to choose which optional information they wish to include , without provision of an exhaustive list ; whereas the choice of optional information should nevertheless be restricted to details which are not inaccurate or liable to create confusion in the minds of final consumers or others for whom the information is intended ; Whereas , in order to establish conditions for fair competition on the market in sparkling wines and aerated sparkling wines , special rules should be laid down for the use of certain optional items of information of a prestigious nature which may enhance the value of products so described ; whereas provision should also be made for additional rules to be laid down at Community level by means of implementing provisions ; Whereas , on the one hand , a producer or vendor normally has no difficulty in demonstrating the accuracy of the information on the label to the competent authorities ; whereas , on the other hand , those authorities do not always have direct access to the information sources of the producer or vendor ; whereas , therefore , in order to increase the effectiveness of action by the authorities responsible for monitoring and controlling compliance with Community provisions in the sparkling wine sector , provision should be made to enable the said authorities , under the procedures applicable in the Member State in which they perform their duties , to require , where appropriate in cooperation with the competent authorities of the other Member States , the producer or vendor responsible for the information carried on the label to furnish proof of the accuracy of the terms used in the description ; whereas provision should also be made that terms whose accuracy cannot be proved should be regarded as not complying with Community provisions ; Whereas , bearing in mind the international obligations of the Community and the Member States regarding protection of registered designations of origin or geographical descriptions of wines , it should be laid down that the use of terms relating (') OJ No L 54 , 5 . 3 . 1979 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 120 , 5 . 5 . 1983 , p . 3 , and OJ No C 182 , 9 . 7 . 1984 , p . 21 . ( 4 ) OJNoC77 , 19 . 3 . 1984 , p. 146 , and OJ No C 12 , 14 . 1 . 1985 , p. 1 . ( s ) OJ No C 358 , 31 . 12 . 1983 , p. 59 . ( 6 ) OJ No L 54 , 5 . 3 . 1979 , p. 99 . ( 7 ) OJ No L 179 , 11 . 7 . 1985 , p. 1 . No L 320 / 10 Official Journal of the European Communities 29 . 11 . 85 to a production method may not refer to the name of a geographical unit unless the product concerned may be designated by that: name ; Whereas provision should be made for the adoption of transitional arrangements to facilitate the change-over from national to Community rules on description and presentation , in particular so that products which comply with the national rules on description and presentation applying before the entry into force of this Regulation , but not with the new Community rules , may be marketed , Whereas the characteristic features of sparkling and aerated sparkling wines are determined principally by natural and technical factors which are important from the start of cultivation of the vine and the wine-making process ; whereas , therefore , in order to ensure uniform treatment of these products , conditions should be defined - as for wine - under which the name of the Member State or third country concerned or the adjective derived from that name may be used in combination with the name of the product ; Whereas it must be possible within the Community for sparkling wines and aerated sparkling wines to be described in each of the official languages of the Communities in order to guarantee compliance with the principle of free movement of goods throughout the Community ; whereas , however , it is necessary for mandatory information to be provided in such a way that final consumers can understand it , even when it appears on the label in a language which is not the official language of their country ; whereas the names of geographical units should appear solely in the official language of the Member State in which the sparkling wine was produced , so that the sparkling wine thus designated circulates only under its traditional name ; whereas , in view of the particular difficulties of understanding information given in Greek , since it is not written in the Roman alphabet , repetition of such information in one or more other official languages of the Communities should be authorized ; HAS ADOPTED THIS REGULATION: Article 1 1 . This Regulation lays down general rules for the description and presentation of: ( a ) the sparkling wines defined in item 13 of Annex II to Regulation (EEC ) No 337 / 79 , produced in the Community ; ( b ) the aerated sparkling wines defined in item 14 of Annex II to Regulation (EEC ) No 337 / 79 , originating in the Community ; ( c ) the sparkling wines defined in Article 2 of Council Regulation (EEC ) No 339 / 79 of 5 February 1979 defining certain products falling within heading Nos 20.07 , 22.04 , and 22.05 of the Common Customs Tariff and originating in third countries ( J ) as last amended by Regulation (EEC) No 3308 / 85 ( 2 ), (d ) the aerated sparkling wines defined in Article 2 of Regulation (EEC ) No 339 / 79 , originating in third countries . The sparkling wines referred to in ( a ) shall comprise :  the sparkling wines referred to in Title II of Council Regulation (EEC ) No 358 / 79 of 5 February 1979 on sparkling wines produced in the Community and defined in item 13 of Annex II to Regulation (EEC ) No 337 / 79 ( 3 ), as last amended by Regulation (EEC ) No 3686 / 84 ( 4 );  the quality sparkling wines referred to in Title III of Regulation (EEC ) No 358 / 79 , and  the quality sparkling wines produced in specified regions , hereinafter called 'quality sparkling wines psr', referred to in the fourth paragraph of Article 1 of Council Regulation (EEC ) No 338 / 79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions ( 5 ), as last amended by Regulation (EEC) No 3687 / 84 ( 6 ). Whereas the presentation of sparkling and aerated sparkling wines traditionally includes special devices , such as methods of closure , which distinguish these products from other beverages ; whereas rules should therefore be laid down regarding the appearance of these special devices ; Whereas , in order to establish conditions for fair competition between the various sparkling wines and aerated sparkling wines , anything in the description or presentation of such wines likely to confuse or mislead those for whom the information is intended should be prohibited ; whereas similar prohibitions should be laid down for brand names used to describe sparkling wines or aerated sparkling wines ; Whereas sparkling wines and aerated sparkling wines are competing on the market with other sparkling beverages ; whereas , therefore , provisions should be adopted to avoid confusion between the various categories of products ; whereas , since the risk of confusion is particularly great if certain official languages of the Communities , especially those derived from Latin , are employed , use of composite names including the words 'sparkling wine' should be allowed only in the case of a traditional practice permitted by the Member State of production on the day of entry into force of this Regulation . (') OJ No L 54 , 5 . 3 . 1979 , p. 57 . ( 2 ) See page 7 of this Official Journal . ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p. 130 . ( 4 ) OJ No L 341 , 29 . 12 . 1984 , p . 3 . ( s ) OJ No L 54 , 5 . 3 . 1979 , p . 48 . ( 6 ) OJ No L 341 , 29 . 12 . 1984 , p . 5 . 29 . 11 . 85 Official Journal of the European Communities No L 320 / 11 2 . The rules referred to in paragraph 1 shall apply to the description of the products there indicated : ( a ) on labels ; ( b ) in registers and in the accompanying and other documents prescribed by Community legislation , hereinafter called 'official documents', other than customs documents ; ( c ) in commercial documents , particularly in invoices and delivery notes ; and ( d ) in advertising material , in so far as special provision is made for such purpose in this Regulation . 3 . The rules referred to in paragraph 1 shall apply to the presentation of the products there indicated in respect of: ( a ) containers , including the closure ; ( b ) labelling ; ( c ) packaging . 4 . The rules referred to in paragraph 1 shall apply to products held for sale and to products put on the market . Within the aforesaid period the Council shall decide , acting on a proposal from the Commission and by a qualified majority , upon common arrangements in respect of the indication of the actual alcoholic strength by volume applicable after this period . 2 . In the case of the products referred to in Article 1 ( 1 ) ( a ) and ( b ), the description on the labelling shall include , in addition to the information specified in paragraph 1 :  the name or business name of the producer or of a vendor established in the Community ; and  the names of the local administrative area or part of such area , and Member State in which the abovementioned person's head office is situated , in accordance with Article 5 ( 4 ) and ( 5 ). Where the label features the name or business name of the producer and where production takes place in a different local administrative area , part of such area , or Member State from that referred to in the second indent of the first subparagraph , the information referred to therein shall be replaced by the name of the local administrative area , part of such area , or Member State in which production took place . 3 . In the case of the products referred to in Article 1 ( 1 ) ( c ) and (d ), the description shall include the following information in addition to the information specified in paragraph 1 : ( a ) the name or business name of the importer and the names of the local administrative area and Member State in which the importer's head office is situated ; ( b ) the name or business name of the producer and the names of the local administrative area and third country in which the producer's head office is situated , in accordance with Article 5 ( 4 ) and ( 5 ). 4 . The description on the labelling shall include additional information in the following cases :  in the case of products produced from wines originating in third countries , as referred to in Article 48a of Regulation (EEC) No 337 / 79 , the description on the labelling shall indicate that the product has been produced from imported wines and shall specify the third country in which the wine used in constituting the cuvee originated ;  in the case of quality sparkling wines psr , the name of the specified region in which the grapes used to make the product were harvested shall be given on the labelling;  in the case of quality sparkling wines of the aromatic type referred to in Article 1 8 of Regulation (EEC ) No 35 8 / 79 , the description on the labelling shall include either the name of the vine variety from which they were obtained or the words 'produced from aromatic varieties of grape'. Article 2 For the purposes of this Regulation :  labelling means all references , symbols , illustrations and marks or any other descriptions which serve to distinguish the product and which appear on the same container , including the closure , tags attached to the container and the sheathing covering the neck of bottles ;  packaging means protective wrappings such as paper , straw envelopes of all kinds , cartons and cases , used in the transport of one or more containers . TITLE I Description Article J 1 . In the case of the products referred to in Article 1(1 ), the description on the labelling shall include the following information : ( a ) the name under which the product is sold , in accordance with Article 5 ( 2 ); ( b ) the nominal volume of the product ; ( c ) the type of product , in accordance with Article 5 ( 3 ). However , Member States may , for a transitional period ending on 31 August 1987 , make compulsory the indication of the actual alcoholic strength by volume of products put into circulation in their territory . No L 320 / 12 Official Journal of the European Communities 29 . 11 . 85 Article 4 1 . In the case of the products referred to in Article 1(1 ), the description on the labelling may be supplemented by other particulars , provided that :  they are not liable to mislead the persons for whom the information is intended , particularly as regards the mandatory information specified in Article 3 and the optional information specified in Article 6 ;  where appropriate , the provisions of Article 6 are observed . 2 . For the purposes of monitoring and control in the sparkling wine sector , the competent authorities on the matter may , with due regard to the general rules of procedure adopted by each Member State , require of the producer or vendor referred to in Article 3 ( 2 ) first paragraph , first indent , proof of the accuracy of the information used for the description concerning the nature , identity , quality , composition , origin or provenance of the product concerned or of the products used in its production . Where such a request is made by :  the competent authority of the Member State in which the producer or vendor is established , proof shall be required directly of such persons by that authority ;  the competent authority of another Member State , that authority shall provide the competent authority of the country in which the producer or vendor is established , within the framework of direct cooperation between them , with all the information necessary to enable the latter authority to acquire such proof; the requesting authority shall be informed of the action taken as a result of its request . If the competent authorities find that such proof is not provided , the information in question shall be regarded as not complying with this Regulation . ( a ) in the case of a sparkling wine referred to in Title II of Regulation (EEC ) No 358 / 79 and other than those referred to at ( b ), ( c ) and (d ), 'sparkling wine'; ( b ) in the case of a quality sparkling wine referred to in Title III of Regulation (EEC ) No 358 / 79 , 'quality sparkling wine'; or 'Sekt'; ( c ) in the case of a quality sparkling wine psr :  'quality sparkling wine produced in a specified region ' or 'quality sparkling wine psr', or 'Sekt bestimmter Anbaugebiete' or 'Sekt b.A. ', or  a specific traditional term chosen from among those referred to in Article 16 ( 2 ) of Regulation (EEC ) No 338 / 79 by the Member State in which production took place and contained on a list to be drawn up , or  two of these expressions used in combination ; ( d ) in the case of a quality sparkling wine of the aromatic type referred to in Article 18 of Regulation (EEC ) No 358 / 79 , 'quality aromatic sparkling wine'; ( e ) in the case of a sparkling wine originating in a third country :  if produced in the country in which the grapes used have been harvested , 'sparkling wine', together with a reference to that country ;  if the conditions of the first indent are not met , simply 'sparkling wine', provided that the indication of the country of production pursuant to Article 3 ( 3 ) stands out clearly from all the indications shown on the labelling ; ( f) in the case of an aerated sparkling wine originating in the Community or in a third country , 'aerated sparkling wine'. If the language used for this item of information does not indicate that carbon dioxide has been added , the words 'obtained by the addition of carbon dioxide' shall be added to the labelling in accordance with arrangements to be determined . Article 5 1 . The items of information specified in Article 3 :  shall appear together within the same visual field on the container ; and  shall be presented in clear , legible and indelible characters which are large enough to stand out well from the background on which they are printed and to be distinguished clearly from all other written or pictorial matter . The compulsory information on the importer may , however , be featured outside the visual field in which the other compulsory items of information appear . 2 . The sales description referred to in Article 3 (1 ) ( a ) shall be indicated by one of the following expressions : 3 . Product type as determined by the residual sugar content referred to in Article 3 ( 1 ) ( c ) shall be indicated by one of the following terms understandable in the Member State or third country of destination in which the product is offered for direct human consumption :  'extra brut' or 'extra herb', if the residual sugar content is between 0 and 6 g / 1 ;  'brut' or 'herb', if the residual sugar content is less than 15 g / 1 ;  'extra dry' or 'extra trocken', if the residual sugar content is between 12 and 20 g / 1 ; 29 . 11 . 85 Official Journal of the European Communities No L 320 / 13 6 . The expressions used to indicate the production method may be prescribed by the implementing provisions .  'sec', 'trocken', 'secco ' or 'asciutto ', 'dry ', 'tor' or ' £,r|p6&lt;;\ if the residual sugar content is between 17 and 35 g / 1 ;  'demi-sec', 'halbtrocken', ' abboccato', 'medium-dry', 'halvtor' or 'r||4,i^Tip6c;\ if the residual sugar content is between 33 and 50 g / 1 ;  'doux', 'mild', 'dolce', ' sweet ', ' sod' or 'YAA)K6&lt;;' if the residual sugar content is more than 50 g / 1 . If the residual sugar content of the product justifies the use of two of the terms specified in the first subparagraph , the producer or importer must choose to use one such term only . By way of derogation from Article 3 ( 1 ) ( c ), for quality sparkling wines of the aromatic type referred to in Article 1 8 of Regulation (EEC ) No 358 / 79 , indication of the type of product as referred to in the first subparagraph may be replaced by indication of the residual sugar content determined by analysis in grams per litre . 4 . The producer of a product referred to in Article 1(1 ) means the natural or legal person or group of persons by whom or on whose behalf production is carried out . Production means the processing of fresh grapes , grape musts and wines into a product referred to in Article 1 ( 1 ). Article 6 1 . The name of a geographical unit other than a specified region , and smaller than a Member State or a third country , may be used only to supplement the description of:  a quality sparkling wine psr ;  a quality sparkling wine to which the implementing provisions have given the name of such a geographical unit ; or  a sparkling wine originating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title III of Regulation (EEC) No 358 / 79 for a quality sparkling wine bearing the name of a geographical unit . Use of such a name shall be allowed only if: ( a ) it conforms to the rules of the Member State or third country in which the sparkling wine was produced ; ( b ) the geographical unit in question is defined exactly ; ( c ) all the grapes from which the product was obtained came from that geographical unit , with the exception of the products contained in tirage liqueur or expedition liqueur ; ( d ) in the case of a quality sparkling wine psr , the geographical unit is situated within the specified region whose name the wine bears ; ( e ) in the case of quality sparkling wines , the name of that geographical unit is not laid down for describing a quality sparkling wine psr . Notwithstanding clause ( c ) of the second subparagraph , Member States may authorize use of the name of a geographical unit smaller than a specified region to supplement the description of a quality sparkling wine psr if at least 85 % of the product was obtained from grapes harvested in that unit . 2 . The name of a vine variety may be used only to supplement the description of a product referred to in Article 1 ( 1 ):  at ( a ) or  at ( c ) where the conditions for its production are recognized as equivalent to those laid down in Title III of Regulation (EEC ) No 358 / 79 . The name or business name of the producer and the names of the local administrative area , or part of such area , and State in which the producer's head office is situated shall be given :  either in full ;  or , in the case of products produced in the Community , in code , provided that the name or business name of the person or group of persons other than the producer involved in the commercial distribution of the product , and the local administrative area , or part of such area , and Member State in which the head office of such person or group is situated , are given in full . 5 . Where the name of the local administrative area , or part of such area , in which the producer or another person involved in the commercial distribution of the product has his head office includes the name of a specified region within the meaning of Article 3 of Regulation ( EEC ) No 338 / 79 , other than that which may be used to describe the product in question , that name shall be given by means of a code . However , Member States may lay down other appropriate measures for the description of products produced in their territory , in particular as regards the size of the characters used , which shall be such as to avoid any confusion regarding the geographical origin of the wine . No L 320 / 14 Official journal of the European Communities 29 . 11 . 85 The name of a vine variety or a synonym of that name may be indicated only if : ( a ) the cultivation of that variety and the use of the products obtained therefrom conform to Community provisions or to the provisions of the third country in which the grapes used were harvested ; ( b ) that variety appears on a list to be drawn up by the Member States in which the products used for constituting the cuvee were obtained ; in the case of quality sparkling wines psr , that list shall be drawn up pursuant to Article 4 ( 1 ) of Regulation (EEC ) No 338 / 79 ; ( c ) the name of that variety cannot be confused with the name of a specified region or geographical unit used to describe another wine produced in the Community or imported ; ( d ) the product was obtained entirely from the variety in question , with the exception of the products contained in tirage liqueur or expedition liqueur , and if the variety has a preponderant effect on the nature of the product in question . Notwithstanding the second subparagraph , producer Member States may :  authorize use of the name of one vine variety if at least 85 % of the grapes from which the product was obtained came from that variety , with the exception of the products contained in tirage liqueur or expedition liqueur , and if that variety has a preponderant effect on the nature of the product in question ;  authorize use of the names of two vine varieties if all the grapes from which the product was obtained came from those two varieties , with the exception of the products contained in tirage liqueur or expedition liqueur , and if the blend of those two varieties has a preponderant effect on the nature of the product in question ;  limit such use to certain names of vine varieties referred to in the second subparagraph . 3 . The expression 'bottle-fermented' may be used only to describe :  a quality sparkling wine psr ;  a quality sparkling wine ; or  a sparkling wine originating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title III of Regulation (EEC ) No 358 / 79 . Use of the expression referred to in the first subparagraph shall be allowed only if : ( a ) the product was made sparkling by a second alcoholic fermentation in the bottle ; ( b ) the length of the production process , including ageing in the undertaking where the product was made , reckoned from the start of the fermentation process designed to make the cuvee sparkling , has not been less than nine months ; ( c ) the process of fermentation designed to make the cuvee sparkling and the presence of the cuvee on the lees lasted at least 60 days ; ( d ) the product was separated from the lees by filtering in accordance with the racking method or by disgorging . 4 . The expressions 'bottle-fermented by the traditional method' or 'traditional method' and any expressions resulting from a translation of them may be used only to describe :  a quality sparkling wine psr ;  a quality sparkling wine ; or  a sparkling wine originating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title III of Regulation (EEC ) No 358 / 79 . Use of one of the expressions referred to in the first subparagraph shall be allowed only if the product : ( a ) was made sparkling by a second alcoholic fermentation in the bottle ; ( b ) stayed without interruption in contact with the lees for at least nine months in the same undertaking from the time when the cuvee was constituted ; ( c ) was separated from the lees by disgorging . 5 . An expression relating to a method of production which includes the name of a specified region or of another geographical unit , or a term derived from either of these , may be used only to describe :  a quality sparkling wine psr ;  a quality sparkling wine ; or  a sparkling wine originating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title III of Regulation (EEC ) No 358 / 79 . Such expressions may be used only to describe a product entitled to one of the geographical ascriptions referred to in the first subparagraph . However , reference to the method of production known as 'methode champenoise ' may , if such a usage were traditional , be used together with an equivalent expression relating to that method of production for eight wine-growing years for wines not entitled to the registered designation 'Champagne'. 29 . 11 . 85 Official Journal of the European Communities No L 320 / 15 1 0 . The terms 'Premium' or 'Reserve' may be used only to supplement :  the term 'quality sparkling wine' or  one of the terms referred to in Article 5 ( 2 ) ( c ). 11 . Where necessary , the implementing provisions may lay down : ( a ) conditions for the use of:  the expression referred to in paragraph 7 ;  expressions concerning a method of production other than those referred to in paragraphs 3 , 4 and 5 ;  expressions referring to the specific characteristics of the vine varieties from which the product in question is made ; ( b ) a list of the expressions referred to at ( a ). Furthermore , use of an expression referred to in the third subparagraph shall not be permitted unless the conditions referred to in the second subparagraph of paragraph 4 are complied with . 6 . The vintage year may be used only in the description of:  a quality sparkling wine psr ;  a quality sparkling wine ; or  a sparkling wine originating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title 111 of Regulation (EEC) No 358 / 79 . Reference to the vintage year shall be allowed only if at least 85 % of the product was obtained from grapes harvested in the year in question , with the exception of the products contained in tirage liqueur or expedition liqueur . However , Member States may prescribe that the vintage year may be given for quality sparkling wines psr produced in their territory only if the product was obtained entirely from grapes harvested in the year in question , with the exception of the products contained in tirage liqueur or expedition liqueur . 7 . Reference to superior quality shall be allowed only in the case of:  a quality sparkling wine psr ;  a quality sparkling wine ; or  a sparkling wine orignating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title III of Regulation (EEC ) No 358 / 79 . 8 . The name of a Member State or third country , or the adjective derived from that name , may not be used in combination with the sales description referred to in Article 5 ( 2 ) unless the product is produced in the territory of that Member State or third country and is made exclusively from grapes harvested and processed into wine in that same territory . 9 . The description of a product referred to in Article 1(1 ) may not be supplemented by a reference or a symbol relating to a medal or prize obtained after taking part in a competition , or to any other distinction , unless they have been awarded , by an official body or a body officially recognized for the purpose , to a given quantity of the product in question . Article 7 The information specified :  in Article 3 shall be given in one or more of the official languages of the Communities so that the final consumer can easily understand each of these items of information ;  in Article 4 shall be given in one or more of the official languages of the Communities . In the case of products put on the market in their territory , Member States may allow this information to be given also in a language other than an official language of the Communities where the use of such language is traditional and customary in the Member State concerned or in a part of its territory . However : ( a ) in the case of qualitiy sparkling wines psr and quality sparkling wines , only the official language of the Member State in whose territory production took place shall be used :  for the name of the specified region , as referred to in the second subparagraph of Article 3 ( 2 ),  for the name of another geographical unit , as referred to in Article 6(1 ); in the case of the aforementioned products produced in Greece , such information may be repeated in one or more other official languages of the Communities ; ( b ) in the case of products originating in third countries :  the use of an official language of the third country in which production took place shall be allowed , provided that the information specified in Article 3 ( 1 ) is also given in an official language of the Communities ; No L 320 / 16 Official Journal of the European Communities 29 . 11 . 85  the translation of some of the information specified in Article 4 into an official language of the Communities may be governed by implementing provisions ; ( c ) in the case of products originating in the Community and intended for export , the information referred to in Article 3 ( 1 ) given in an official language of the Communities may be repeated in another language . Article 10 1 . The products referred to in Article 1(1 ) may be held for sale or put on the market only in glass bottles which : ( a ) are closed with :  a mushroom-shaped stopper made of cork or other material permitted to come into contact with foodstuffs , held in place by a fastening , covered , if necessary , by a cap and sheathed in foil completely covering the stopper and all or part of the neck of the bottle ;  any other suitable closure in the case of bottles with a nominal content not exceeding 0,20 litres ; and ( b ) bear labelling conforming to the provisions of this Regulation . 2 . In so far as labelling is not governed by this Regulation it may be governed by implementing provisions , in particular as regards : ( a ) the positioning of labels on containers ; ( b ) the minimum size of labels ; ( c ) the arrangement on labels of the various items comprising the description ; ( d ) the size of the characters on labels ; ( e ) the use of symbols , illustrations and brand names . Article 8 1 . In the case of the products referred to in Article 1(1 ), the description in the registers kept by producers , in official documents and , where an accompanying document is not made out , in commercial documents , shall include at least :  the mandatory information specified in Article 3 ( 1 ) ( a ) and ( d ) and , as appropriate , ( 2 ) or ( 3 );  the information specified in Article 6 , in so far as it appears or is intended to appear on the labelling . The description in registers kept by persons other than producers shall include at least the information referred to in the first subparagraph . In such cases , the information referred to in the second indent may be replaced in the registers by the number of the accompanying document and the date on which it was made out . 2 . The information referred to in paragraph 1 shall be given in accordance with Articles 4 , 5 and 6 . - Article 11 1 . Where the packaging of a product referred to in Article 1(1 ) bears one or more items of information referring to the product packed in it , such items of information must comply with the provision of this Regulation . 2 . Where containers containing a product referred to in Article 1 ( 1 ) are presented for sale to the final consumer prepacked , the prepackaging must be labelled in accordance with the provisions of this Regulation . TITLE II Presentation Article 9 The containers used for the production and storage of the products referred to in Article 1 ( 1 ) shall be marked in indelible writing in such a way as to enable the supervisory authority to identify their contents rapidly by reference to registers or equivalent documents . However , in the case of containers with a nominal volume not exceeding 60 litres which are filled with the same product and stored together in the same batch , the batch as a whole may be marked instead of the individual containers , provided that the batch is clearly separated from other batches . TITLE III General provisions Article 12 Without prejudice to Article 7 ( 1 ), each Member State shall accept the description and presentation of products referred 29 . 11 . 85 Official Journal of the European Communities No L 320 / 17 to in Article 1(1 ) which originate in other Member States and are put on the market in its territory , provided that such description and presentation conform to Community rules and are allowed pursuant to this Regulation in the Member State in which the product was produced . However , Member States may allow the term 'sparkling wine' to be used in the form of a composite name to describe a beverage falling within heading No 22.07 B I of the Common Customs Tariff obtained by alcoholic fermentation of a fruit or another agricultural raw material where use of those composite names is traditional , pursuant to legislation in force on 29 November 1985 . 2 . The composite names referred to in the second subparagraph of paragraph 1 shall be indicated on the labelling in characters of the same type and colour and of a height which enables them to stand out clearly from other information . Article IS 1 . Products referred to in Article 1(1 ) whose description or presentation does not conform to the provisions of this Regulation or the detailed rules adopted for its implementation may not be held for sale or put on the market in the Community or exported . However , in the case of products intended for export , derogations from the provisions of this Regulation may :  be authorized by the Member States where the legislation of the importing third country so requires ;  be provided for in the implementing provisions in cases not covered by the first indent . 2 . The Member State on whose territory the product whose description or presentation does not conform to the provisions referred to in paragraph 1 is located shall take the necessary steps to impose penalties in respect of infringements committed , according to their gravity . The Member State may however grant an authorization for the product to be held for sale , put on the market in the Community or exported , provided that its description or presentation is changed to conform to the provisions referred to in paragraph 1 . Article 13 1 . The description and presentation of the products referred to in Article 1(1 ) and any form of advertising for such products must not be incorrect or likely to cause confusion or to mislead the persons to whom they are addressed , particularly as regards :  the information laid down in Articles 3 and 6 ; this shall also apply if the information is used in translation or with a reference to the actual provenance or with additions such as 'type', 'style', 'method ', 'imitation', 'brand' or similar ;  the characteristics of the products , and in particular their nature , composition , alcoholic strength by volume , colour , origin , provenance or quality , the vine variety , vintage year or nominal volume of the containers ;  the identity and status of the natural or legal persons or group of persons who have been or are involved in the production or commercial distribution of the produce in question . 2 . Where the description , presentation and advertising of the products referred to in Article 1(1 ) are supplemented by brand names , such brand names may not contain any words , syllables , signs or illustrations which : ( a ) are likely to cause confusion or mislead the persons to whom they are addressed within the meaning of paragraph 1 ; or ( b ) are liable to be confused with all or part of the description of a table wine , a quality wine produced in a specified region , including a quality sparkling wine psr , or an imported wine whose description is governed by Community provisions or with the description of any other product referred to in Article 1 ( 1 ) , or are identical to the description of any such product , unless the products used for constituting the cuvee of the sparkling wine in question are entitled to such description or presentation . Article 16 Each Member State shall inform the Commission of the measures it has adopted pursuant to this Regulation . The Commission shall inform the other Member States thereof. Article 14 1 . The sales descriptions in Article 5 ( 2 ) shall be used only for the products referred to in Article 1 ( 1 ). Article 1 7 Transitional arrangements shall be adopted in the implementing provisions concerning : No L 320 / 18 Official Journal of the European Communities 29 . 11 . 85  the putting on the market of products whose description and presentation do not conform to the provisions of this Regulation ;  the use of stocks of labels or other labelling accessories printed or manufactured before the date of entry into force of this Regulation . Article 1 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1985 . For the Council The President M. FISCHBACH